Citation Nr: 9932242	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  93-08 472	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for claimed headaches, loss 
of memory, seizure disorder, disability manifested by 
twitching of the hands and eyes, leg and hip disability and 
disability manifested by stiffness in the neck and shoulders.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from August 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1991 rating decision.  

In July 1994 and June 1996 decisions, the Board remanded the 
case for further development.  



FINDINGS OF FACT

The veteran is not shown to have current disability 
manifested by headaches, loss of memory, a seizure disorder, 
twitching of the hands and eyes, leg and hip disability or 
stiffness in the neck and shoulders which is due to service.  



CONCLUSION OF LAW

The veteran does not have headaches, loss of memory, seizure 
disorder, disability manifested by twitching of the hands and 
eyes, leg and hip disability and disability manifested by 
stiffness in the neck and shoulders due to disease or injury 
which incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the service medical records shows that 
the veteran reported, in February 1985, that he had been 
struck by a truck's mirror while riding a bicycle.  The 
veteran complained of headaches, myalgias and shortness of 
breath.  The diagnosis was that of low back and neck 
contusions.  On discharge examination in April 1986, the 
veteran complained of swollen or painful joints, eye trouble, 
recurrent back pain since the February 1985 injury, and 
frequent trouble sleeping.  Clinical examination was 
negative.  

Post-service medical records reveal that, in September 1991, 
the veteran presented at a VA medical center with a complaint 
of a 20-month history of memory deficit with loss of 
attention.  The veteran stated that these episodes sometimes 
began with abnormal twitching of the left eye or posturing of 
the left hand.  He also complained of headaches.  The 
examination noted that the veteran's spine was nontender, and 
that motor and sensory examinations were normal.  The 
diagnoses were those of possible complex seizures, 
hypertension and high frequency hearing loss.  

A VA examination was conducted in September 1991.  A past 
history of a preservice right femur fracture was noted.  The 
veteran complained of right leg pain once or twice a year; 
and neck stiffness and pain of four years duration.  

In July 1992, the veteran underwent sleep studies.  The 
diagnosis was that of sleep apnea.  

A VA examination was conducted in October 1994.  The veteran 
complained of a long history of excessive daytime somnolence, 
headaches memory loss and hand and eye twitching.  He also 
complained of a 10-year history of left leg and hip pain, 
nonradiating low back pain, and left shoulder pain which 
worsened after he was struck by a truck mirror in service.  
The examiner stated that he did not review the veteran's 
claims file but that there was no evidence of a prior seizure 
disorder.  The diagnoses were history of chronic sleep apnea, 
history of hypertension and history of polyarthralagias of 
the low back left shoulder left hip and left leg.  The 
examiner stated that the only anatomic orthopedic deformity 
was found in the left knee.  The examiner also stated that 
there was nothing to suggest that the veteran's sleep apnea 
was the result of an injury sustained in the military.  

In 1996, the veteran was diagnosed with systemic lupus 
erythematosus, and Alben G. Goldstein, M.D., stated that the 
veteran's seizure disorder was secondary to the lupus 
erythematosus.  

A VA epilepsy and narcolepsy examination was conducted in 
October 1996.  The diagnoses were those of seizure disorder, 
complex partial type, secondary to systemic lupus 
erythematosus; headaches, probably secondary to chronic 
sinusitis; and obstructive sleep apnea.  In a memorandum 
dated on January 7, 1997, the examiner stated that he 
reviewed the claims file and noted that the veteran was 
diagnosed with sleep apnea and spells of inattention which 
may be accompanied by twitching of the face and hand, and 
followed by headaches.  He opined that there was not much 
likelihood that the possible seizure disorder or the sleep 
apnea was related to the inservice injury as the injury did 
not result in head trauma or loss of consciousness.  

A VA joints examination was conducted in October 1996.  The 
diagnoses were those of bicipital tendonitis, left shoulder; 
and chronic low back pain, secondary to chronic lumbosacral 
sprain with possible early degenerative arthritis, probable 
associated with lupus erythematosus.  In an addendum composed 
in July 1998, the examiner also diagnosed chondromalacia 
patellae and bilateral sacro-iliac arthritis.  The examiner 
stated that the etiology of the veteran's hip disorder cannot 
be determined but it was more likely than not that it was 
related to the veteran's gout and lupus erythematosus.  The 
examiner also stated that the in-service injury could account 
for veteran's chronic low back pain but it could also be 
related to the veteran's gout and lupus erythematosus.  

The veteran contends that the conditions at issue began in 
service when was struck from behind by a truck mirror while 
riding a bicycle, and he has suffered from these conditions 
since service.  

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

As a preliminary matter, the Board notes that loss of memory, 
twitching of the hands and eyes, and stiffness in the neck 
and shoulders are not disabilities per se.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 142-43 (1992) (Service connection 
may be granted for a chronic, not acute, disease or 
disability); and Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such injury 
resulted in a present disability).  However, they may be 
manifestations of his lupus erythematosus or seizure 
disorder.  

The Board notes the contentions of the veteran that his 
headaches, loss of memory, seizure disorder, a disability 
manifested by twitching of the hands and eyes, leg and hip 
disorders and a disability manifested by stiffness in the 
neck and shoulders were caused by the February 1985 inservice 
injury; however, several physicians have either stated that 
these conditions were not due to service injury or were the 
result of the veteran's nonservice-connected gout, seizure 
disorder or lupus erythematosus.  

In fact, the only evidence of record attributing these 
conditions to his inservice injury is the statements of the 
veteran.  Being a layman, he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's statements concerning a continuity of symptoms 
since service are not supported by medical evidence showing 
that his headaches, loss of memory, seizure disorder, a 
disability manifested by twitching of the hands and eyes, leg 
and hip disorders and a disability manifested by stiffness in 
the neck and shoulders are related to his period of service.  
Hence, service connection is not warranted on the basis of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
489 (1997); Espiritu, supra.  

The preponderance of the evidence is against the claims of 
service connection for headaches, loss of memory, seizure 
disorder, disability manifested by twitching of the hands and 
eyes, leg and hip disability and disability manifested by 
stiffness in the neck and shoulders.  

Thus, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for headaches, loss of memory, seizure 
disorder, disability manifested by twitching of the hands and 
eyes, leg and hip disability and disability manifested by 
stiffness in the neck and shoulders is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

